Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 1 of 19

11/19/18 4:34PM

Fill in this information to identify the case:

Debtor name K|NG PUTT, LLC

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

 

Case number (if known)

 

[J Check if this is an
amended filing

 

 

Ofiicial Form 202
Declaration Under Penalty of Perjury for Non-lndividua|{ Debtors 1215

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Deciaratlon and signature

l am the president, another ofticer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

l have examined the information in the documents checked below and l have a reasonable belief that the information is true and correct

Schedule A/B: Assets-Real and Persona/ Property (Ofiicial Form 206A/B)
Schedule D: Creditors Who Have C/aims Secured by Propen‘y (Of'iicial Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Ofticia| Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Ochial Form 2066)
Schedule H: Codebtors (thcia| Form 206H)

Summary ofAssets and Liabilities for Non-lndividuals (Ofiicial Form ZOGSum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecuned Claims and Are Not Insiders (Ofticia| Form 204)
Other document that requires a declaration /

l declare under penalty of perjury that the foregoing is true an rre
Executed on X y

Sig@a)(i@bf individual signing on behalf of debtor

 

U|:ll:lllllll

 

JEFFREY SWANLUND
Printed name

MANAGER
Position or relationship to debtor

Ofiicial Form 202 Dec|aration Under Penalty of Pei;lury for Non-lndividual Debtors
Sottware Copyright (c) 1996»2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 2 of 19

Fill in this information to identify the case:

Debtor name K|NG PUTT, LLC

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

 

Case number (ifknown)

 

 

 

Of'ficial Form 2068um
Summary of Assets and Liabilities for Non-|ndividuals

 

|:| Check if this is an
amended filing

 

 

 

 

 

 

1 2l1 5
Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (thcial Form 206A/B)
1a. Real property:
Copy line 88 from Schedule A/B ............................................................................................................................. $ o-o°
1b. Total personal property:
copy line 91A from schedule A/B ......................................................................................................................... $ 735,500-°0
1c. Total of all property:
Copy line 92 from Schedule A/B ........................................................................................................................... $ 735»5°0-°0
summary of Liabiucies
2. Schedule D: Creditors Who Have Clalms Secured by Property (Ofiicia| Form 206D)
Copy the total dollar amount listed in Co|umn A, Amount of claim, from line 3 of Schedule D .................................... $ 543»822-00
3. Schedule E/F: Credltors Who Have Unsecured Clalms (Ofticia| Form 206E/F)
3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part1 from line 5a of Schedule E/F .......................................................................... $ 0-00
3b. Total amount of claims of nonpriorlty amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ................................................ "'$ 737»853-57
4. Total liabilities .......................................................................................................................................................
Lines 2 + 3a + 3b $ 1,281,675.57
Oflicia| Form ZOSSum Summary of Assets and Llabl|itles for Non-lndlviduals page 1

Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 3 of 19

Fiii in this information to identify the case:

Debtor name K|NG PUTT, LLC

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

Case number (if known)

 

|'_'] Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule AIB: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legai, equitable, or future interest.
include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule AIB, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 2066).

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. if an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation scheduie, that gives the details for each asset in a particular category. List each asset only once. in valuing the
debtor's interest, do not deduct the value of secured ciaims. See the instructions to understand the terms used in this fomi.

Part 1: Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

l:l No. Go to Part 2.

l Yes Fill in the information below.

Ail cash or cash equivalents owned or controlled by the debtor Current value of

debtoi’s interest

3. Checking, savings, money market, or financial brokerage accounts (Ident/'fy a//)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account

number

We|is Fargo Bank Checking Ending in

3.1. 0721 Checking $0.00

 

4. other cash equivalents (/dentify a/l)

 

5. Total of Part 1.

$0.00
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

 

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

l No. Go to Part 3.
Ei Yes Fiii in the information beiow.

Part 3: Accounts receivable
10. Does the debtor have any accounts receivabie?

l No. eo io Pan 4.
i:l Yes Fill in the information below.

investments
13. Does the debtor own any investments?

- No. Go to Part 5.
l:l Yes Fill in the information beiow.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

page 1
Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 4 of 19

 

 

Debtor K|NG PUTT, LLC Case number (/fknown)
Name
inventory, excluding agriculture assets

 

18. Does the debtor own any inventory (excluding agriculture assets)?

l No. Go to Pan e.
l`_'l Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and iand)?

- No. Go to Part 7.
[J Yes Fill in the information below

Off”ice fumiture, fixtures, and equipment; and coilectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

l No, so io Pan 8.
l:l Yes Fill in the information below.

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

i:i No, Go to Part 9.
l Yes Fiii in the information below.

Genera| description Net book value of Valuation method used Current value of
include year, make, modell and identification numbers debtor's interest for current value debtor's interest
(i.e., VlNl HlN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,

floating homes, personal watercrafi, and fishing vessels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
Climbing Walls Unknown $175,000.00
24 Laser Tag Vest $0.00 $90,000.00
24 Electric Go-Karts $0.00 $250,000.00
Mini Golf Sculptures $0.00 $75,000.00
48 Restaurant Booths $0.00 $45,000.00
4 Deck Electric Pizza oven $0.00 $52,000.00
3 Stainless Stee| Tables $0.00 $1,200.00

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase»oom

Best Case Bankruptcy

Case 18-16895-btb Doc 2

Entered 11/20/18 14:46:25 Page 5 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Casex LLC ~ www.bestcase.com

 

 

 

 

Debtor K|NG PUTT, LLC Case number (/fknown)
Name

3 Bin Sinks $0.00 $800.00
2 Fryers $0.00 $1,800.00
2 True Refrigerator Sandwich Prep Tables $0.00 $3,000.00
True Three Door Refrigerator $0.00 $3,000.00
True 2 Door Refirgerator $0.00 $2,000.00
True 2 Door Freezer $0.00 $2,000.00
2 Metro Storage Racks $0.00 $300.00
Microwave $0.00 $200.00
Kitchen Utinsels $0.00 $300.00
Hobart Dough Mixer $0.00 $12,000.00
Mini-Golf Supplies $0.00 $2,000.00
Miscellaneous Too|s $0.00 $500.00
LED Theatre Lighting Fixtures $0.00 $8,000.00
Safe $0.00 $600.00
4 Computers $0.00 $2,000.00
4 lpads $0.00 $800.00
4 Point of Sale Kiosks $0.00 $8,000.00

51. Total of Part 8. $735,500.00
Add lines 47 through 50. Copy the total to line 87.

52. is a depreciation schedule available for any of the property listed in Part 8?
- No
El Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
l No
l:i Yes

Ofiicial Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 6 of 19

Case number (/fknown)

 

Debtor K|NG PUTT, LLC

Name

proven
54. Does the debtor own or lease any real property?

l No. Go to Part 10.
L_.l Yes Fill in the information below.

intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

l No. Goio Pan 11.
El Yes Fiii in the information below.

Part 1 1: Aii other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
include all interests in executory contracts and unexpired leases not previously reported on this form.

l No. eo io Pan 12.
l:l Yes Fill in the information beiow.

page 4

Best Case Bankruptcy

Ofucial Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.ccm

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 7 of 19

Dethr K|NG PUTT, LLC

 

Name

Part 121 Summary

in Part 12 copy all of the totals from 7t7he7 earlier parts of the 7form

80.

81.
82.

83.

85.

86.

87.

88.

89.

90.

91.

92.

Officia| Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivabie. Copy line 12, Part 3.

lnvestrnents. Copy line 17, Part 4.

lnventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office fumiture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Pan‘ 8.

Real property. Copy line 56, Part 9 ..................................................

intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Parf11.

§7'¢urrent value of
ipersonai property,_

$0.00
$0.00
$0.00
$0.00
$0.00
$0.00

$0.00

$735,500.00

....................................... >

$0.00
$0.00

Case number (/fknown)

 

Current value of real
Property

 

 

$0.00

 

 

 

Total. Add lines 80 through 90 for each column

 

$735,500.00

 

 

+ 91b.

 

$0.00

 

 

Total of all property on Schedule AlB. Add lines 91a+91b=92

Software Copyright (c) 1996~2018 Best Case, LLC -www.besicase.com

 

 

 

$735,500.00

 

 

Schedule A/B Assets - Real and Personal Property

page 5

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 8 of 19

Fill in this information to identify the case:

Debtor name K|NG PUTT, LLC

 

DlSTRlCT OF NEVADA

United States Bankruptcy Court for the:

 

Case number (if known)

 

|:| Check if this is an
amended filing

 

 

thcial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

12l15

1. Do any creditors have claims secured by debtor's property?
|:l No. Check this box and submit page 1 of this form to the court with debtors other schedules Debtor has nothing else to report on this fonn.
- Yes. Fill in all of the information beiow.

List Creditors Who Have Secured Ciaims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor‘s mailing address

 

Describe the lien

Business Loan
is the creditor an insider or related party?

l No
Creditor's email address, if known m Yes

is anyone else liable on this claim?
Date debt was incurred |:\ No

April 2017

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

l Yes. Fiii our schedu/e H; codebiors (ofrioiai Form zosii)

As of the petition filing date, the claim is:
Check ali that apply

2. List in alphabetical order all creditors who have secured claims. if a creditor has more than one secured Column A Column B
ciaim, list the creditor separately for each claim. Amount of claim Value of collateral
that supports this
Do not deduct the value claim
of coilateral.
2_1 Firestone Financia| Describe debtors property that is subject to a lien $483,086.00 $250,000.00
de"°"$ Name 24 E|ectric Go-Karts
117 Kendrick Street
#200
Needham Heights, MA
02494
Crediior‘s mailing address Describe the lien
Business Loan
is the creditor an insider or related party?
- No
creditors omaii addressl if known l:l Yes
is anyone else liable on this claim?
Date debt was incurred El No
June 2017 l Yes. Fiii our sohedu/e H.~ codebiors (oriioiai Form zoeii)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
- No C] Contingent
l:l Yes. Speclfy each creditor, n U""quidated
inoiuding this creditor and its reiaiive El Dispuied
priority.
2_2 M2 Finance Describe debtor's property that is subject to a lien $60,736_00 $52,000_00
Cf°dif°i‘$ Name 4 Deck E|ectric Pizza Oven, Booths, Tables
175 North Patrick
Boulevard
#140
Brookf”ieid, W| 53045

Ofiicial Form 206D Schedule D: Creditors Who Have Clalms Secured by Property
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom

page 1 of 2
Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 9 of 19

 

 

Debf<>l' K|NG PUTT, LLC Case number (irknow)
Name
- ND ij Contingent
n Yes. Specify each creditor, m U""quidated
including this creditor and its relative l:l Disputed
priority.

 

 

3. Total of the dollar amounts from Part 1, Co|umn A, including the amounts from the Additionai Page, if any. $543,822_00
List others to se Notified for o nom Airoaoiy i_isreoi in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

if no others need to notified for the debts listed in Part 1, do not fill out or submit this page. if additional pages are needed, copy this page.

 

Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity
Ofticial Form 206D Additiona| Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2018 Best CaseA LLC ~www.bestcase.com Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 10 of 19

Fill in this information to identify the case:

K|NG PUTT, LLC

Debtor name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

Case number (if known)

 

[| Check if this is an
amended filing

 

 

Officlal Form 206E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possib|e. Use Part 1 for creditors with PRlORlTY unsecured claims and Part 2 for creditors with NONPR|OR|TY unsecured cialms.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Officlal Form 206AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Offlclai Form ZOSG). Number the entries in Parts 1 and
2 in the boxes on the ieft. if more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this fonn.

List Aii creditors with PRioRiTY unsecured ciaims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
ij No. Go to Part 2.

l Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. if the debtor has more than 3 creditors
with priority unsecured ciaims. fill out and attach the Additional Page of Part 1.

 

 

 

 

Nevada Department of Taxation Check all lhal apply
Bankruptcy Section n COnfanenf

655 East Washington |J uniiouidated
Suite 1300 El Disputed

Las Vegas, NV 89101

Date or dates debt was incurred

Basis for the claim:

Total claim Priority amount
Priority creditors name and mailing address As of the petition filing datel the claim is: Unknown Unknown
Clark County Assessor Check all lhalaPp/y.
P. o. eox 561401 U Confingent
Las Vegas, NV 89156 El uniiquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
2018 TaxationlLicensing
Last 4 digits of account number is the claim subject to offset?
Specify Code subsection of PRlORlTY l No
unsecured claim; 11 U.S.C. § 507(a) (§)
n Yes
\E Priority creditors name and mailing address As of the petition filing date, the claim is: Unknown Unknown

 

 

2018 TaxationlLicensing
Last 4 digits of account number is the claim subject to offset?
Specify Code subsection of PRlORlTY l No
unsecured ciaim: 11 U.S.C. § 507(a) (§) n

Yes

 

out and attach the Additional Page of Part 2.

Oflicial Form 206E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

List Aii creditors with NoNPRioRiTY unsecured ciaims
3. List in alphabetical order all of the creditors with nonpriorlty unsecured claims. if the debtor has more than 6 creditors with nonpriorlty unsecured ciaims, nil

Schedule ElF: Creditors Who Have Unsecured Claims

Amount of claim

page 1 of 5

40631 Best Case Bankn.ipicy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 11 of 19

Debtor K|NG PUTT, LLC

Case number (if known)

 

 

 

 

 

 

 

 

 

 

Name
l:‘ Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that app/y. $250_00
A Storage on Wheels l:| contingent
5085 Cecile Avenue lIl unliquidated
Las Vegas, NV 89115 E| Disputed
Date(s) debt was incurred M__ Basis for the claim: Business Debt
Last 4 digits of account number_
is the claim subject to offset? - No m Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that app/y. $43,562,58
American Express ill contingent
PO Box 0001 l'_`l unliquidated
Los Angeles, CA 90096-8000 ij Disputed
Da*e(sl debt‘”as i"°""°d-z°~a- Basis iorthe oieim: Credit card purchases
Last 4 digits of account number 4007
”’_ is the claim subject to offset? l No E| Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check allthatapp/y. Unknown
American Express E.l contingent
P.O. Box 981537 El unliquidated
El Pa$o, TX 79998 m Disputed
Dat°(sl debt Was i"°“"ed 393 Basis for the olaim: Credit card purchases
Last 4 digits of account number 1000
is the claim subject to offset? - No m Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check allihatapp/y. Unknown
American Express l:l contingent
P.O. Box 981537 |:i unliquidated
Ei Paso, TX 79998 jj Disputed
Date($) debf‘”a$ ‘“°“"e" M Basis for the eiaim: Credit card purchases
Last 4 digits of account number 3001 _
is the claim subject to offset? - No i:i Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check allihatapply. $14,596_00
Bank of America El contingent
P.O. BOX 982234 i:] Unliquidated
El Pa$°, Tx 79998 m Disputed
Date(s) debt“'as "‘°”"ed -z-U- Basis for the oieim: Credit card purchases
Last 4 digits of account number 5415
is the claim subject to offset? l No m ¥es
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check allihatapply. $20,000,00
Brendan Tay|or Ei contingent
2261 Nashvilie Avenue El unliquidated
Henderson, Nv 89052 m Disputed
Date(s) debt was incurred M Basis for the claim: Business Loan l Nofe
Last 4 digits of account number_
is the claim subject to offset? - No L_.i Yes
Nonpriority creditors name and mailing address As of the petition filing date, the claim is: check all that apply. $4,834_60
Bryan Taylor El contingent
2419 Ave 0 ij unliquidated
Galveston, TX 77550 Ei Disputed
Da‘°($l debt Was ‘"°""ed-M Basis ror the olaim: Business Loan l Note
Last 4 digits of account number_ 7
is the claim subject to offset? - No ij Yes
Officiai Form 206 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 of 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 18-16895-btb Doc 2

Debel' K|NG PUTT, LLC

Entered 11/20/18 14:46:25 Page 12 of 19

Case number (if known)

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check a// thatapp/y. $911_35
Capital One L_.l Contingent
PO Box 60599 lIl unliquidated
City Of lndustry, CA 91716-0599 [] Disputed
Date(s) debt was incurred gm Basis rortiie oiaim: Credit card purchases
Last 4 digits of account number 0037
is the claim subject to offset? - No m Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all thatapp/y. $27, 251 _67
Capital One EI contingent
PO Box 60599 ll'.l unliquidated
City Of lndustry, CA 91716-0599 jj Disputed
nate(s) debt was incurred _ZM Basis fortna eiaim: Credit card purchases
Last 4 digits of account number 5855 ,
ls the claim subject to offset? - No |:i Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check all thatapp/y. $39,580_00
Chase n Contingent
P.O. Box 6294 i:i unliquidated
Carol Stream, lL 60197 jj Disputed
Date($) debt was i"°“"°d M- Basis fortna oiaim: Credit card purchases
Last 4 digits of account number 7289 .
ls the claim subject to offset? - No l:i Yes
m Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check a//thaiapp/y. $20,000_00
Courtney Taylor E| contingent
595 South Green Valiey Parkway g Un“quidated
#11 1 1 L-_| .
Disputed
Henderson, NV 89012 B _ L lN t
` f h ' :
Date(s) debt was incurred November 2017 Basis on e dam Mgan*o_§“
Last 4 digits of account number_ ls the claim subject to offset? . No m Yes
3.12 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check a//thaiapp/y. Unknown
M2 Lease Funds, LLC El contingent
175 North Patrick Boulevard ij uniiquidated
Suite 140 g »
Disputed
Brookfield, Wi 53045 B _ D bt
. B ' th ` 2
Date(s) debt was incurred Agrll 2017 as's for e dam _u§m"e“ss_£_'
Last 4 digits of account number_ ls the claim subject to offset? - No m Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check a//ihaiapply. $330,000_00
Marshall Taylor L'] contingent
285 Bel|efontaine Street E] unliquidated
Pasadena, CA 91105 [J Disputed
oate(s) debt was incurred _2_()Jl Basis for the claim: Business Loan l Note
Last 4 digits of account number_ _
ls the claim subject to offset? - No n Yes
W Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check a//thatapp/y. $14,502.00
Mike Schaus l`_'i contingent
175 Warren Avenue g Un,iquidated
#2 m .
_ Dis uted
Morgan Hi|l, CA 95037 p B _ L IN t
i f l ' 1
Date(s) debt was incurred June 2017 Bas s or the c mm w
Last 4 digits of account number_ is the claim subject to offset? - No l:i Yes
Official Form 206 ElF Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 5

Software Copyright (c) 1996‘2018 Best Case, LLC »www.bestcase.com

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 13 of 19

Deber K|NG PUTT, LLC

Case number (il known)

 

 

 

 

 

 

 

 

 

 

 

Name
3.15 Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is: Check a//that apply. $50,000_00
Patrick Johnson |I`.i contingent
974 Upper Meadows Place |:l unliquidated
Henderson, NV 89052 |:l Disputed
Da*°(s) debt was i"°“"'ed -‘lu-'le_zd"l- Basis forthe ciaim: Business Loan l Note
Last 4 digits of account number_
ls the claim subject to offset? - No L_.i Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $24,000,00
Semnox El contingent
;;3'38 Luna R°ad m Unliquidated
m Disputed
Dalias, TX 75234 B _ D bt
B ' h ` : ln
Date(s) debt was incurred Novem ber 2017 as's fort e claim "”u~s£$'“'e*
Last 4 digitS of account number_ ls the claim subject to offset? - No n Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: cheek a/lthatapp/y. $347,00
Southern Glazer's Wine and Spirits E| contingent
P.O. Box 19299 El unliquidated
Las Vegas, NV 89132 E| Disputed
Date(s) debt was incurred -20_18- Basis for the claim: Business Debf
Last 4 digits of account number 0000 _
ls the claim subject to offset? - No m Yes
3.18 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check all thalapply. Unknown
Southwest Gas Corporation l:l contingent
P. O. Box 98890 El unliquidated
Las Vegas, NV 89193-8890 El Disputed
nateje) debt was incurred 20_1_&_ Basis rcr the claim: Business Debt
Last 4 digits of account number 8005
ls the claim subject to offset? - No m Yes
3.19 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $31,326_00
Time P_ayrnent ij contingent '
;§gg D|Stl'lct Avenue m Uniiquidated
|I] Disputed
Burlington, MA 01803 E _ t L
B f th l ` : g g
Date(s) debt was incurred June 2017 asis or e c aim ul men ease
Last 4 digits of account number 7488 ls the claim subject to offset? - No m Yes
3.20 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check al/ihalapply. Unknown
Travelers insurance Ei contingent
P.O. Box 660317 l:l unliquidated
Da|las, TX 75266 _ ij Disputed
Date(s) debt was incurred -Zg-B- Basis for the claim: Business Debt
Last 4 digits of account number_7§__2_1_ .
is the claim subject to offset? - No ij Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: check all that apply. $19,235.11
U.S. Bank RE| Card Ei contingent
P.O. Box 6335 l`_'_l unliquidated
Fargo, ND 58125 [:j Disputed
oate(s) debt was incurred M_ Basis fertile ciaim: Credit card purchases
Last 4 digits of account number 4520 _
ls the claim subject to offset? - No n Yes
Offlciai Form 206 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 5

Software Copyright (c) 1996-2018 Best Case, LLC » www.bestcase.com

Best Case Bankruptcy

Case 18-16895-btb Doc 2

D€bef K|NG PUTT, LLC

Entered 11/20/18 14:46:25 Page 14 of 19

Case number (ii known)

 

Name

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check a//ihatapp/y. $18,158_93
Wells Fargo Business Card 13 contingent
P.O. Box 29482 El unliquidated
Phoenix, AZ 85038-8650 j:j Disputed
Date(s) debt was incurred -z-QR Basis for the claim: Credit Card purchases
Last 4 digits of account number 9773
ls the claim subject to offset? - No m Yes
3.23 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $50,826_73
We|is Fargo Businessline E| contingent
P.O. Box 29482 E] unliquidated
Phoenix, AZ 85038-8650 j'_'] Dispuied
Date(s) debt was incurred -2-91-7- Basis for the cialm: Business Loan
Last 4 digits of account number 3034 1
ls the claim subject to offset? . No |:l Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $23,637_00
Wells Fargo Credit [J contingent
P.O. Box 29482 El unliquidated
Ph°enlx, AZ 85038 n Disputed
Date(s) debt Was i"°""ed _201_7 Basis for tile claim: Credit card purchases
Last 4 digits of account number 4601
'_ le the claim subject to oileet? l No El Yes
3.25 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all ihaiapply. $4,834_60

Wi|liam Tay|or
2419 Ave 0
Galveston, TX 77550

Date(s) debt was incurred June 201 7
Last 4 digits of account number_

ij Contingent
m Unliquidated
ij Disputed

Basis iorthe ciaim: Business Loan I Note
ls the claim subject to offset? - No m Yes

 

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors

lf no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

Name and mailing address

On which line in Part1 or Part 2 is the

related creditor (if any) listed?

Total Amounts of the Priority and Nonpriority Unsecured Claims

Last 4 digits of
account number, if
any

5. Add the amounts of priority and nonpriority unsecured claims.

 

 

 

 

 

t Total of`cl`aim amounts ¢ 1 ~:
5a. Total claims from Part 1 5a. $ 0.00
5b. Total claims from Part 2 5b. + $ 737,853_57
5c. Total of Parts 1 and 2
Lines 5a + 5b = Sc. 5c. $ 737,853.57
Offlcial Form 206 ElF Schedule EIF: Creditors Who Have Unsecured Claims Page 5 of 5

Software Copyright (c) 1996~2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 15 of 19

Fill in this information to identify the case:

Debtor name K|NG PUTT, LLC

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

 

Case number (if known)

 

[] Check if this is an
amended filing

 

 

Officia| Form 206(3
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf more space ls needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
ij No. Check this box and tile this form with the debtor's other schedules There is nothing else to report on this fonn.

- Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Oflicial Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or
lease is for and the nature of
the debtor's interest

Equipment Lease

State the term remaining 45 months

List the contract number of any
government contract

M2 Lease Funds, LLC

175 North patrick Boulevard
Suite 140

Brookfield, W| 53045

 

2.2. State what the contract or
lease is for and the nature of
the debtors interest

Location Lease

State the term remaining

List the contract number of any
government contract

Sansone
2580 St. Rose Pkwy #125
Henderson, NV 89074

 

2.3. State what the contract or
lease is for and the nature of
the debtor's interest

State the term remaining

List the contract number of any
government contract

Semnox

11498 Luna Road
#200

Dallas, TX 75234

 

2.4. State what the contract or
lease is for and the nature of
the debtor's interest

Equipment Lease

State the term remaining 45 month

List the contract number of any
government contract

Time Payment

1600 District Avenue
#200

Burlington, MA 01803

 

Ofl'lcial Form 2066
Software Copyright (c) 1996-2018 Best Case, LLC ~www.bestcase.com

Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 16 of 19

Fiii in this information to identify the case:

Debtor name K|NG PUTT, LLC

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

 

Case number (if known)

 

 

[] Check if this is an
amended filing

 

Officiai Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. if more space is needed, copy the Additional Page, numbering the entries consecutive|y. Attach the
Additional Page to this page.

1. Do you have any codebtors?

|:] No. Check this box and submit this form to the court with the debtor's other schedules Nothing else needs to be repolted on this fonn.
- Yes

2. in Co|umn 1, list as codebtors ali of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. include ali guarantors and co-obligors. in Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is iisted. if the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

Column 1.' Codebtor Column 2.' Creditor
Name Maiiing Address Name Check all schedules
that apply:
2.1 Jeffrey Swaniund 3106 CERONE COURT We|is Fargo Ei D
LAS VEGAS, NV 89141 Business Card - E/F 3_22
i:i G
2.2 Jeffrey Swaniund 3106 CERONE COURT Weils Fargo Ei D
LAS VEGAS, NV 89141 Businessiine - E/F 3_23
Ei G __*__
2,3 Jeffrey Swaniund 3106 CERONE COURT M2 Lease Funds, LLC E.i D
LAS VEGAS, NV 89141 - E/ 3_12
l:l G
2.4 Jeffrey Swaniund 3106 CERONE COURT Time Payment Ei D
LAS VEGAS, NV 89141 - E/F 3_19
|Ii G ___
2.5 Jeffrey Swaniund 3106 CERONE COURT Firestone Financia| l D 2_1
LAS VEGAS, NV 89141 m E/F
E] G
Ofiicial Form 206H Schedule H: Your Codebtors Page 1 of 4

Software Copyright (c) 1996~2018 Best Case, LLC -www.bestcase.oom Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 17 of 19

 

 

 

 

 

 

 

 

 

 

Debtor K|NG PUTT, LLC Case number (ifknown)
Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
Column 1: Codebtor Column 2: Creditor
2.6 Jeffrey Swaniund 3106 CERONE CCURT Capital one i:i D
LAS VEGAS, NV 89141 - E/F 3_8
Ei G
2.7 Jeffrey Swaniund 3106 CERONE COURT Capital One Ei D
LAS VEGAS, NV 89141 - E/F 3_9
i:i G
2.8 Jeffrey Swaniund 3106 CERONE COURT American Express Ei D
LAS VEGAS, NV 89141 - E/ 3_2
Ei G
2.9 Jeffrey Swaniund 3106 CERONE COURT Bank of America l:l D
LAS VEGAS, NV 89141 - E/ 3_5
l:i G
2.10 Jeffrey Swaniund 3106 CERONE CCURT Chase Ei D
Ei G
2.11 Jeffrey Swaniund 3106 CERONE COURT Welis Fargo Credit l:i D
Ci G
2.12 Jeffrey Swaniund 3106 CERONE COURT U.S. Bank RE| Card [] D
LAS VEGAS, NV 89141 - E/ 3_21
E] G
2.13 Jeffrey Swaniund 3106 CERONE COURT M2 Finance l D 2_2
LAS VEGAS, NV 89141 n E/F
Ei G

 

Offlcial Form 206H
Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com

Schedule H: Your Codebtors

Page 2 of 4
Best Case Bankruptcy

Debtor

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 18 of 19

K|NG PUTT, LLC

 

mditionai Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Case number (ifknown)

 

 

Column 1: Codebtor

Column 2: Creditor

 

 

 

 

 

 

 

 

2.14 Jeffrey Swaniund 3106 CERONE COURT Southwest Gas i:i D
LAS VEGAS, NV 89141 Corporation - E/ 3_18
Ei G
2.15 Jeffrey Swaniund 3106 CERONE COURT Nevada Department Ei D
LAS VEGAS, NV 89141 of Taxation - E/ 2_2
[] G
2.16 Jeffrey Swaniund 3106 CERONE COURT Southern Glazer's l'_'i D
LAS VEGAS, NV 89141 Wine and Spirits - E/F 3.17
[J G
2.17 Jeffrey Swaniund 3106 CERONE COURT A Storage on Wheels El D
' LAS VEGAS, NV 89141 - E/F 3_1
Ei G
2.18 Jeffrey Swaniund 3106 CERONE CCURT Clark County [.`.l D
LAS VEGAS, NV 89141 Assessor - E/ 2_1
El G
2.19 Jeffrey Swaniund 3106 CERONE COURT Semnox L'.] D
LAS VEGAS, NV 89141 - E/F 3_16
Ei G
2.20 Jeffrey Swaniund 3106 CERONE COURT Travelers insurance l`_'.i D
LAS VEGAS, NV 89141 l E/F 3_20
l`_'.`i G
2.21 Jeffrey Swaniund 31 CERONE COURT M2 Lease Funds, LLC L°_i D
LAS VEGAS, NV 89141 L'_i E/F
l G 2.1
Of&ciai Form 206H Schedule H: Your Codebtors Page 3 of 4

Software Copyright (c) 1996»2018 Best Case, LLC - www. bestcase. com

Best Case Bankruptcy

Case 18-16895-btb Doc 2 Entered 11/20/18 14:46:25 Page 19 of 19

Debtor K|NG PUTT, LLC Case number (ifknown)

 

-l\dditionai Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

 

Column 1: Codebtor Column 2: Creditor
2.22 Jeffrey Swaniund 31 CERONE COURT Time Payment i:i D
LAS VEGAS, NV 89141 Lj E/F
l G 2.4
Ofliciai Form 206H Schedule H: Your Codebtors Page 4 of 4

Software Copyright (c) 1996»2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

